Title: To George Washington from Matthias Ogden, 13 November 1780
From: Ogden, Matthias
To: Washington, George


                        
                            Sir
                            Chatham 13th Novr 80
                        
                        Col. Dayton requests me to enclose the within from Major Williamson—Your Excellency will observe the
                            information comes from a Person in the Service of the enemy; of course very little weight will be given it, Colonel Dayton
                            supposes, unless it should agree with other accounts.
                        Col. Dayton desires me to present his best wishes, & to inform your Excellency that he is gaining
                            strength tho very slowly. I have the honor to be Your Excellency’s humble servt
                        
                            M. Ogden
                        
                    